   Case 2:20-cv-04381-PA-JPR Document 29 Filed 07/07/20 Page 1 of 5 Page ID #:787
                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-4381 PA (JPRx)                                         Date    July 7, 2020
 Title             Gwendolyn Limon-Gonzalez et al v. Kia Motors America, Inc.



 Present: The Honorable             PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                          N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        Before the Court is a Motion to Remand filed by Plaintiffs Gwendolyn Limon-Gonzalez and
Pedro Limon-Gonzalez (“Plaintiffs”). (Dkt. 11 (“Mot.”).) Defendant Kia Motors America, Inc.
(“Defendant”) has filed an Opposition, and Plaintiffs have filed a Reply (Dkts. 16 (“Opp.”) and 22
(“Reply”).) Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court
finds this matter appropriate for decision without oral argument.

         I.         Background

        Plaintiffs purchased a 2012 KIA Optima whose engine caught fire and destroyed the subject
vehicle. Plaintiffs filed this action on April 6, 2020 in the Superior Court of California, County of Los
Angeles, case number 20STCV13427. In their initial Complaint, Plaintiffs alleged claims for violation
of California’s Song-Beverly Consumer Warranty Act, violation of the Magnuson-Moss Warranty Act,
fraudulent omission, and violation of the Consumer Legal Remedies Act. Defendant filed a Notice of
Removal on May 14, 2020. Defendant alleges this Court has federal question jurisdiction over this case
pursuant to 28 U.S.C. §1331 because Plaintiff raises a federal claim under the Magnuson-Moss Warranty
Act, 15 U.S.C. § 2301. (Dkt. 1 (“Removal”) ¶10.) Plaintiff has now filed a Motion to Remand on the
basis that Defendant failed to carry its burden in establishing that the Magnuson-Moss amount in
controversy requirement has been met.

         II.        Legal Standard

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded
to state court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The removal
statute is strictly construed against removal jurisdiction, and the burden of establishing federal
jurisdiction falls to the party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d
831, 838 (9th Cir. 2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)).


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
   Case 2:20-cv-04381-PA-JPR Document 29 Filed 07/07/20 Page 2 of 5 Page ID #:788
                                                                                                           JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4381 PA (JPRx)                                           Date    July 7, 2020
 Title          Gwendolyn Limon-Gonzalez et al v. Kia Motors America, Inc.

“Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the first
instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

         III.    Analysis

         The Magnuson-Moss Warranty Act allows “a consumer who is damaged by the failure of a
supplier, warrantor, or service contractor to comply with any obligation under this chapter, or under a
written warranty, implied warranty, or service contract” to bring a “suit for damages and other legal and
equitable relief” in “any court of competent jurisdiction in any State.” 15 U.S.C. § 2310(d)(1).
Magnuson-Moss also establishes that no such claim may be brought in the United States District Courts
“if the amount in controversy of any individual claim is less than the sum or value of $25” or “if the
amount in controversy is less than the sum or value of $50,000 (exclusive of interests and costs).” 15
U.S.C. § 2310(d)(3)(A) & (B). Put another way, federal courts only have jurisdiction over
Magnuson-Moss claims if the amount in controversy exceeds $50,000.

        “There is nothing in the text of the Magnuson-Moss Act that would indicate that the amount in
controversy for that statute is assessed any differently than the diversity jurisdiction requirement found in
28 U.S.C. § 1332.” Romo v. FFG Ins. Co., 397 F. Supp. 2d 1237, 1240 (C.D. Cal. 2005). When an
action has been removed and the amount in controversy is in doubt, there is a “strong presumption” that
the plaintiff has not claimed an amount sufficient to confer jurisdiction. Gaus, 980 F.2d at 566 (citing
St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–90 (1938)). “Where it is not facially
evident from the complaint that more than $75,000 is in controversy, the removing party must prove, by
a preponderance of the evidence, that the amount in controversy meets the jurisdictional threshold.”
Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003). “Conclusory
allegations as to the amount in controversy are insufficient.” Id. at 1090-91. “Under this burden, the
defendant must provide evidence establishing that it is ‘more likely than not’ that the amount in
controversy exceeds [$75,000].” Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir.
1996).

        Defendant contends that the Magnuson-Moss amount in controversy is met because Plaintiffs
claimed they “suffered damages in an amount that is not less than $25,001.00” and Plaintiffs also seek a
civil penalty of two times Plaintiffs' actual damages, so “[t]he potential minimum civil penalty sought is
therefore $50,002.00 (2 times the Plaintiffs’ actual damages).” (Removal ¶14 (citing Complaint ¶13).)
Defendant also believes the amount in controversy is met because Plaintiffs seek attorneys’ fees and
costs and prejudgment interest. (Id.) “At a minimum, Plaintiffs are seeking in excess of $75,003.00
(alleged damages and the potential civil penalty of two times Plaintiffs' actual damages) in potential
monetary damages.” (Id. at ¶15.)

        Plaintiffs counter that they used the word “damages” in their Complaint to reference Plaintiffs’
total damages. (Mot. at 6-7.) This includes actual damages, civil penalties, attorney’s fees, and punitive
damages. (Id.) “In other words, Plaintiffs are not alleging that their actual damages are at least

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                     Page 2 of 5
   Case 2:20-cv-04381-PA-JPR Document 29 Filed 07/07/20 Page 3 of 5 Page ID #:789
                                                                                                           JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4381 PA (JPRx)                                          Date    July 7, 2020
 Title          Gwendolyn Limon-Gonzalez et al v. Kia Motors America, Inc.

$25,001.00. Plaintiffs are alleging that their total damages (including both actual damages, civil
penalties, attorney’s fees, and punitive damages) are at least $25,001.00.” (Id.)

         Numerous district courts in this Circuit have concluded that Plaintiffs’ Complaint language—i.e.,
that Plaintiffs suffered “damages in an amount that is not less than $25,001.00”—is too speculative to
conclude that the amount in controversy is satified. See, e.g., Schneider v. Ford Motor Co., 2020 WL
991531, at *3 (N.D. Cal. Mar. 2, 2020) (granting motion to remand and reasoning that “the Court could
just as easily infer that the $25,001 refers to Plaintiff’s total damages. This lack of clarity forecloses
Defendants’ argument that the $25,001 ‘more likely than not’ satisfies the federal-jurisdictional
amount.”); Steeg v. Ford Motor Co., 2020 U.S. Dist. LEXIS 79006, *6-7 (N.D. Cal. May 5, 2020)
(granting motion to remand and stating, “Plaintiffs specify a monetary amount only once, when they
allege that ‘Plaintiffs suffered damages . . . in an amount not less than $25,000.01.’ . . . The Court finds
that this allegation is ambiguous and thus insufficient to meet Defendants’ burden to establish
removal.”); Edwards v. Ford Motor Company, 2016 WL 6583585, at *4 (C.D. Cal., Nov. 4, 2016)
(granting motion to remand where Plaintiff’s complaint simply states that “‘Plaintiff suffered damages in
a sum to be proven at trial’ of at least $25,000. Defendant’s assertion that these damages refer only to
actual damages is only an assumption.”) (citation omitted); Feichtmann v. FCA US LLC, 2020 WL
3277479, at *3 (N.D. Cal. June 18, 2020) (“In the absence of any contradictory allegations in the
Complaint, the Court accepts Plaintiff’s explanation that the $25,001.00 figure represents the combined
total of actual damages and civil penalties.”). Defendant has failed to distinguish these prior decisions
from this case.

         In addition, Defendant presents evidence that the manufacturer’s suggested retail price (MSRP)
of the subject vehicle is $22,090.00. (Opp. at 13.) Defendant assumes that that “total amount in
controversy, without attorney’s fees, is at least $66,270 and likely higher since this estimate does not
include taxes and other recoverable items such as interest.” (Id.) However, Defendant has not provided
any evidence of the total miles Plaintiffs drove on the car, the actual agreed-upon sale amount, or
whether Plaintiff paid in full or agreed to financing (and if so, how many payments were made).
“Without these facts, the Court is left with considerable doubt as to the amount in controversy.” Chajon
v. Ford Motor Company, 2019 U.S. Dist. LEXIS 4254, at *3 (C.D. Cal., Jan. 8, 2019) (remanding action
to state court); see also Day v. FCA US LLC, 2020 WL 3047986, at *2 (C.D. Cal. June 8, 2020) (“FCA
has failed to take into account any reduction for the use of the vehicle, and thus has failed to show that
the amount in controversy exceeds the jurisdictional threshold.”) (citations omitted); Steeg, 2020 U.S.
Dist. LEXIS 79006, *9 (“Defendants ask the Court to speculate as to the actual purchase price of the
Vehicle with no other information. Courts in nearly identical cases against Ford have found that merely
providing the retail price of the vehicle at issue without providing information on the actual sales price
leaves ‘considerable doubt as to the amount in controversy.’”) (collecting cases) (citation omitted)
(emphasis in original); Sanchez v. Ford Motor Co., 2018 U.S. Dist. LEXIS 206415, at *2 (C.D. Cal.
Dec. 4, 2018); Mullin v. FCA US LLC, 2020 WL 2509081, *3 (C.D. Cal. May 14, 2020). Without
more, the MSRP evidence is therefore insufficient to establish that the amount in controversy is met.

         Defendant also argues that Plaintiffs’ counsel will seek attorney’s fees “well in excess of
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                     Page 3 of 5
   Case 2:20-cv-04381-PA-JPR Document 29 Filed 07/07/20 Page 4 of 5 Page ID #:790
                                                                                                        JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4381 PA (JPRx)                                         Date    July 7, 2020
 Title          Gwendolyn Limon-Gonzalez et al v. Kia Motors America, Inc.

$50,000 if this case goes to trial.” (Opp. at 16-17.) Defendant cites several examples of the attorney’s
fees that plaintiffs sought in other Lemon Law cases. However, Defendant makes no attempt to
analogize the facts or circumstances of those cases to this action. This is insufficient to support
Defendant’s allegations as to the amount in controversy. See, e.g., Serran v. Pac. Coast Feather Cushion
Co., 2017 WL 3720630, at *3 (C.D. Cal. Aug. 28, 2017) (“Defendants attempt to satisfy their burden by
citing cases that supposedly had ‘allegations similar to this one’ . . . [but] Defendants do not compare the
allegations and circumstances of those cases with those of the instant matter. Thus, Defendants’ citation
to these cases does not satisfy their burden of showing the amount in controversy through evidence and
argument.”) (citation omitted); Schneider, 2020 WL 991531, at *4 (N.D. Cal. Mar. 2, 2020)
(“Defendants point to the $300,000 fee recently claimed by Plaintiff’s counsel in another Ford Motor
case. Yet, Defendants fail to explain how that case accords with this case. All that Defendants claim is
that the same counsel appears in each case and that the subject-matter of the cases are the same. They do
not, however, compare or contrast the litigation strategies or the litigation timelines of the two cases.”).
Because Defendant fails to provide the Court with specific evidence showing that the attorneys’ fees in
this case are “more likely than not” to exceed $50,000, the amount in controversy requirement has not
been met.

         Finally, Defendant argues that Plaintiff’s request for civil penalties is sufficient to satisfy the
amount in controversy. According to Defendant, “Plaintiffs expressly claim to be entitled to a civil
penalty of two times their actual damages, [so] the claimed actual damages plus the civil penalty is
sufficient to establish that the amount in controversy exceeds $50,000.” (Opp. at 15.) Defendant
assumes that Plaintiffs will be entitled to the maximum amount of civil penalties because “[t]he amount
in controversy of an action includes all possible recovery, not necessarily likely recovery.” (Id. at 13.)
However, “[s]imply assuming a civil penalty award is inconsistent with the principle that the defendant
must provide evidence that it is ‘more likely than not’ that the amount in controversy requirement is
satisified.” Makol v. Jaguar Land Rover North America, LLC, 2018 WL 3194424, at *3 (N.D. Cal.,
June 28, 2018) (remanding action to state court) (quotations and citation omitted); see also Castillo v.
FCA US LLC, 2019 WL 6607006, at *2 (S.D. Cal. Dec. 5, 2019) (“The civil penalty under California
Civil Code § 1794(c) cannot simply be assumed.”) (citation omitted). “[T]he defendant must make
some effort to justify the assumption by, for example, pointing to allegations in the Complaint
suggesting award of a civil penalty would be appropriate, and providing evidence—such as verdicts or
judgments from similar cases—regarding the likely amount of the penalty.” Zawaideh v. BMW of North
America, 2018 WL 1805103, at *2 (S.D. Cal. Apr. 17, 2018) (collecting cases). Defendant has made no
such showing here. “[B]ecause the amount of actual damages [is] uncertain, the Court is unable to
determine what civil penalties might be imposed. Put differently, Defendant[] ha[s] failed to satisfy the
burden of proof necessary to include civil penalties in the amount in controversy.” Mullin, 2020 WL
2509081, at *3.

       The Court is unpersuaded by the district court cases that Defendant relies on in its Opposition.
Two of Defendant’s cases are distinguishable because they involved wholly different, less ambiguous
Complaint language regarding damages. See Bernstein v. BMW of North America, LLC, 2018 U.S.
Dist. LEXIS 81993, at *4 (N.D. Cal. May 15, 2018) (complaint alleged that “[t]he amount in controversy
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 4 of 5
   Case 2:20-cv-04381-PA-JPR Document 29 Filed 07/07/20 Page 5 of 5 Page ID #:791
                                                                                                         JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4381 PA (JPRx)                                          Date    July 7, 2020
 Title          Gwendolyn Limon-Gonzalez et al v. Kia Motors America, Inc.

exceeds twenty five thousand dollars ($25,000.00), exclusive of interest and costs, . . . In addition,
Plaintiff seeks damages from Defendants, and each of them, for incidental, consequential, exemplary,
and actual damages including interest, costs, and actual attorneys’ fees.”) (emphasis added); McDonald
v. BMW of N. Am., LLC, 2017 WL 5843385, at n.1 (S.D. Cal. Nov. 28, 2017) (“The complaint stated
that Plaintiff’s damages exceed $25,000. Notably, the complaint also attached a complaint from a prior
class action that Plaintiff contends tolled the statute of limitations for his claim. That complaint alleged
that the amount in controversy for each of the Plaintiffs’ individual claims exceeded $50,000.”)
(emphasis added) (citation omitted). Another case cited by Defendant is distinguishable because the
court received evidence of the Retail Installment Sale Contract, which has not been presented here. See
Headley v. FCA US LLC, 2020 WL 1900449, at *2 (C.D. Cal. Apr. 17, 2020) (noting that the Retail
Installment Sale Contract states the total sale price of the vehicle at issue was $31,946.48, and “[i]f this
amount is multiplied by three, damages exceed $75,000 without including attorneys fees.”). And
Defendant relies on a fourth decision that presents minimal reasoning for why the court denied the
motion to remand. See Chism v. FCA US LLC, 2020 WL 777300 (C.D. Cal. Feb. 18, 2020).

        Ultimately, Defendant has failed to explain why the Court should depart from the plethora of
analogous decisions cited in Plaintiff’s briefing. Defendant’s assumptions about Plaintiff’s Complaint
language, MSRP evidence, and arguments regarding attorney’s fees and civil penalties have fallen short
in demonstrating that the amount in controversy is met. For these reasons, Defendant has failed to carry
its burden in establishing that the Magnuson-Moss amount in controversy has been met. See
Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt about the
right of removal requires resolution in favor of remand.”). Therefore, Defendant has failed to establish
that this Court has federal question subject matter jurisdiction over this action.

                                                Conclusion

        Plaintiffs’ Motion to Remand is granted. This action is hereby remanded to the Superior Court
of California, County of Los Angeles, case number 20STCV13427, for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 5 of 5
